Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 6, 10, & 12 similarly recite the limitation of “the direction of gravity”, which is unclear as to what the Applicant is stating, as the Examiner could only guess as to how the Applicant defines such as direction, as no evidence on what the Applicant could mean by that term or any special definition in the Specifications. For examination purposes, the “direction of gravity” will be interpreted as a generally downward or vertical direction.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, & 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eguchi et al (JP2002022256), hereinafter referred to as Eguchi.

Regarding claim 1, Eguchi (JP2002022256) shows an air conditioner comprising: a housing (1, ¶0038, Lines 1-3 – the first embodiment, that covers Figs. 1-3, are directed towards the general indoor unit Z of Fig. 11) having an inlet (2, Fig. 11) and an outlet (3, Fig. 1); 5a blade (10, Fig. 3, ¶0076 – in each of the embodiments, ventilation holes 14 can be provided on both of the surfaces 10a and 10b) having a plurality of discharge holes (14, Fig. 3) and provided to discharge air through the plurality of discharge holes (Fig. 3, ¶0076 – as both sides, 10a and 10b, of the blade 10 can have the plurality of discharge holes 14 to discharge air through either one side, 10a/10b, to the hallow portion 13, and discharged out of the plurality of discharge holes on the other side); a first opening (see Annotated Figure 1) formed between one side of the blade near the inlet and the housing (see Annotated Figure 1) when the blade discharges air through the plurality of discharge holes (¶0010/¶0076, Lines 10-12 – as air flows into the plurality of discharge holes 14, and into the hallow portion 13, the blade 10 discharges air through the plurality of discharge holes 14, as the side 10b can also comprise of the plurality of discharge holes 14 to discharge air); and a second opening (see Annotated Figure 1) formed between the housing and the other side opposite to 10the one side of the blade (see Annotated Figure 1) when the blade discharges air through the plurality of discharge holes (¶0010/¶0076, Lines 10-12 – as air flows into the plurality of discharge holes 14, and into the hallow portion 13, the blade 10 discharges air through the plurality of discharge holes 14, as the side 10b can also comprise of the plurality of discharge holes 14 to discharge air).  


    PNG
    media_image1.png
    392
    508
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Eguchi shows wherein the housing comprises a first guide portion (see Annotated Figure 1) to guide air discharged through the first opening in a direction 15away from the inlet (Fig. 1).  

Regarding claim 3, Eguchi shows wherein the first guide portion extends inside the outlet (Fig. 1) such that at least a portion of the first guide portion is disposed below the blade (see Annotated Figure 1 – the entirety of the blade is disposed above the portion of the first guide portion) when the blade discharges air through the plurality of 20discharge holes (¶0076 – as air moves from the plurality of holes 14 located in 10b, the air is then discharged through the plurality of discharge holes located on 10a).  

Regarding claim 5, Eguchi shows wherein the first guide portion guides the air discharged through the first opening (Fig. 1) so that air discharged through the first opening pushes air discharged through the plurality of discharge holes (¶0076 – as air moves from the plurality of holes 14 located in 10b, the air is then discharged through the plurality of discharge holes located on 10a) in a direction away from the inlet when the blade discharges air through the plurality of discharge holes (Fig. 1/11 – when air is discharged from the plurality of discharge holes located on 10a, the airflow is directed downward, at a substantially perpendicular direction of the direction of airflow from the first opening, and then forcing the discharged air from 10a away from the inlet 2 when the blade discharges air through the discharge holes).  

Regarding claim 7, Eguchi shows wherein the first opening is configured to discharge air at a speed faster than a speed of air discharged through 20the plurality of discharge holes when the blade discharges air through the plurality of discharge holes (Fig. 1 – as the Applicant states on Page 13, Lines 15-18 which state “The first opening 14a may be provided to discharge air at a higher speed than 
the speed of the air discharged through the plurality of discharge holes 52. For example, the first opening 14a may be formed larger than the size of each of the plurality of discharge holes 52“, as does Eguchi show wherein the first opening (see Annotated Figure 1) is configured to discharge air at a speed faster than a speed of air discharged through the plurality of discharge holes 14 when the blade discharges air through the plurality of discharge holes 14, by providing the first opening (see Annotated Figure 1) to be formed larger than the size of each plurality of discharge holes 14).

Regarding claim 8, Eguchi shows wherein the second opening is configured to discharge air at a speed faster than a speed of air discharged through 25the plurality of discharge holes when the blade discharges air through the plurality of discharge holes (Fig. 1 – as the Applicant states on Page 15, Lines 1-4 which state “Particularly, the second opening 15a may be provided to discharge air at a higher speed than the speed of the air discharged through the plurality of discharge holes 52. For example, the second opening 15a may be formed larger than the size of each of the plurality of discharge holes 52“, as does Eguchi show wherein the second opening (see Annotated Figure 1) is configured to discharge air at a speed faster than a speed of air discharged through the plurality of discharge holes 14 when the blade discharges air through the plurality of discharge holes 14, by providing the second opening (see Annotated Figure 1) to be formed larger than the size of each plurality of discharge holes 14).  

Regarding claim 9, Eguchi shows wherein the second opening is disposed such that air discharged through the second opening pushes downward the air discharged through the plurality of discharge holes (¶0076 – as air moves through the second opening as it approaches the end of the outlet 3, the air pressure pushes air downwardly through the plurality of discharge holes 14 on 10b, and out the plurality of discharge holes formed on 10a, in a downward direction) when the blade discharges air 5through the plurality of discharge holes (Fig. 1, ¶0076).  

Regarding claim 10, Eguchi shows wherein the housing comprises a second guide portion (see Annotated Figure 1) to guide air discharged through the second opening in the direction of gravity (Fig. 1; see 112(b) rejection above).  

10 Regarding claim 11, Eguchi shows wherein the second guide portion guides the air discharged through the second opening (Fig. 1) so that the air discharged through the second opening pushes the air discharged through the plurality of discharge holes downward (¶0076 – as air moves through the second opening as it approaches the end of the outlet 3, the air pressure pushes air downwardly through the plurality of discharge holes 14 on 10b, and out the plurality of discharge holes formed on 10a, in a downward direction) when the blade discharges air through the plurality of 15discharge holes (Fig. 1, ¶0076).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al (JP2002022256), hereinafter referred to as Eguchi.

Regarding claim 4, Eguchi shows wherein when the blade discharges air through the plurality of discharge holes (Fig. 1, ¶0076, Lines 10-12), and when a length along the horizontal direction of the blade is L (Fig. 1/11 – a length along the horizontal direction of the blade is L) and a length in which the first guide portion and the blade 25overlap in the horizontal direction is O (Fig. 1/11 – a length in which the first guide portion and the blade overlap in the horizontal direction is O), the length in which the first guide portion 20and the blade overlap in the horizontal direction and the length along the horizontal direction of the blade have certain dimensions and variables that satisfy a formula (Fig. 1/11).
Regarding the claim limitation of “the length in which the first guide portion 20and the blade overlap in the horizontal direction and the length along the horizontal direction of the blade satisfy the following formula,                         
                            0.001
                             
                            ≤
                            
                                
                                    O
                                
                                
                                    L
                                
                            
                            ≤
                            0.27
                        
                    ”, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the length in which the first guide portion 20and the blade overlap in the horizontal direction and the length along the horizontal direction of the blade have certain dimensions and variables that satisfy a formula of Eguchi instead of the length in which the first guide portion 20and the blade overlap in the horizontal direction and the length along the horizontal direction of the blade satisfy the following formula,                         
                            0.001
                             
                            ≤
                            
                                
                                    O
                                
                                
                                    L
                                
                            
                            ≤
                            0.27
                        
                    , because applicant has not disclosed that having the length in which the first guide portion 20and the blade overlap in the horizontal direction and the length along the horizontal direction of the blade satisfy the following formula,                         
                            0.001
                             
                            ≤
                            
                                
                                    O
                                
                                
                                    L
                                
                            
                            ≤
                            0.27
                        
                     provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the length in which the first guide portion 20and the blade overlap in the horizontal direction and the length along the horizontal direction of the blade satisfy the following formula,                         
                            0.001
                             
                            ≤
                            
                                
                                    O
                                
                                
                                    L
                                
                            
                            ≤
                            0.27
                        
                     or the length in which the first guide portion 20and the blade overlap in the horizontal direction and the length along the horizontal direction of the blade have certain dimensions and variables that satisfy a formula because both orientations and proportions of size performs the function of discharging air from the outlet equally well. (MPEP 2144.04, Sect IV.A) 

10 Regarding claim 6, Eguchi shows wherein when the blade discharges air through the plurality of discharge holes (Fig. 1, ¶0076, Lines 10-12), and when a height of the outlet along the direction of gravity is H (Fig. 1 – the outlet 3 has a height H along the direction of gravity; see 112(b) rejection above) and a height of the first opening along the direction of gravity is GT (see Annotated Figure 1 – the first opening has a height along the direction of gravity has a value of GT; see 112(b) rejection above), the height of the outlet along the direction of gravity and the height of 15the first opening along the direction of gravity have certain dimensions and variables that satisfy a formula (Fig. 1).
Regarding the claim limitation of “the height of the outlet along the direction of gravity and the height of 15the first opening along the direction of gravity satisfy the following formula,                         
                            0.01
                            ≤
                            
                                
                                    G
                                    1
                                
                                
                                    H
                                
                            
                            ≤
                            0.35
                        
                      ”, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the height of the outlet along the direction of gravity and the height of 15the first opening along the direction of gravity have certain dimensions and variables that satisfy a formula of Eguchi instead of the height of the outlet along the direction of gravity and the height of 15the first opening along the direction of gravity satisfy the following formula,                         
                            0.01
                            ≤
                            
                                
                                    G
                                    1
                                
                                
                                    H
                                
                            
                            ≤
                            0.35
                        
                      , because applicant has not disclosed that having the height of the outlet along the direction of gravity and the height of 15the first opening along the direction of gravity satisfy the following formula,                         
                            0.01
                            ≤
                            
                                
                                    G
                                    1
                                
                                
                                    H
                                
                            
                            ≤
                            0.35
                        
                       provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the height of the outlet along the direction of gravity and the height of 15the first opening along the direction of gravity satisfy the following formula,                         
                            0.01
                            ≤
                            
                                
                                    G
                                    1
                                
                                
                                    H
                                
                            
                            ≤
                            0.35
                        
                       or the height of the outlet along the direction of gravity and the height of 15the first opening along the direction of gravity have certain dimensions and variables that satisfy a formula because both orientations and proportions of size performs the function of discharging air from the outlet equally well. (MPEP 2144.04, Sect IV.A). 

Regarding claim 12, Eguchi shows wherein when the blade discharges air through the plurality of discharge holes (Fig. 1, ¶0076, Lines 10-12), and when a height of the outlet along the direction of gravity is H (Fig. 1 – the height of the outlet along the direction of gravity is H; see 112(b) rejection above) and a height of the second opening along the direction 20gravity is G2 (Fig. 1 – the height of the second opening along the direction of gravity is G2; see 112(b) rejection above), the height of the outlet along the direction of gravity and the height of the second opening along the direction of gravity have certain dimensions and variables that satisfy a formula (Fig. 1).
Regarding the claim limitation of “the height of the outlet along the direction of gravity and the height of the second opening along the direction of gravity satisfy the following formula,                         
                            0.01
                            ≤
                            
                                
                                    G
                                    2
                                
                                
                                    H
                                
                            
                            ≤
                            0.022
                        
                     ”, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the height of the outlet along the direction of gravity and the height of the second opening along the direction of gravity have certain dimensions and variables that satisfy a formula of Eguchi instead of the height of the outlet along the direction of gravity and the height of the second opening along the direction of gravity satisfy the following formula,                         
                            0.01
                            ≤
                            
                                
                                    G
                                    2
                                
                                
                                    H
                                
                            
                            ≤
                            0.022
                        
                     , because applicant has not disclosed that having the height of the outlet along the direction of gravity and the height of the second opening along the direction of gravity satisfy the following formula,                         
                            0.01
                            ≤
                            
                                
                                    G
                                    2
                                
                                
                                    H
                                
                            
                            ≤
                            0.022
                        
                     provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the height of the outlet along the direction of gravity and the height of the second opening along the direction of gravity satisfy the following formula,                         
                            0.01
                            ≤
                            
                                
                                    G
                                    2
                                
                                
                                    H
                                
                            
                            ≤
                            0.022
                        
                     or the height of the outlet along the direction of gravity and the height of the second opening along the direction of gravity have certain dimensions and variables that satisfy a formula because both orientations and proportions of size performs the function of discharging air from the outlet equally well. (MPEP 2144.04, Sect IV.A) 

Regarding claim 13, Eguchi shows when a length of the blade along the 25horizontal direction is L (Fig. 1/11 – a length of the blade along the horizontal direction is L) and a length from an inner end to an outer end of the outlet 22is M (Fig. 1/11 – a length from an inner end to an outer end of the outlet 3 is M), the height of the blade along the horizontal direction and the length from the inner end to the outer end of the outlet have certain dimensions and variables that satisfy a formula (Fig. 1/11).
Regarding the claim limitation of “the height of the blade along the horizontal direction and the length from the inner end to the outer end of the outlet satisfy the following formula,                         
                            M
                            <
                            L
                        
                     “, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the height of the blade along the horizontal direction and the length from the inner end to the outer end of the outlet have certain dimensions and variables that satisfy a formula of Eguchi instead of the height of the blade along the horizontal direction and the length from the inner end to the outer end of the outlet satisfy the following formula,                         
                            M
                            <
                            L
                        
                     , because applicant has not disclosed that having the height of the blade along the horizontal direction and the length from the inner end to the outer end of the outlet satisfy the following formula,                         
                            M
                            <
                            L
                        
                     provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the height of the blade along the horizontal direction and the length from the inner end to the outer end of the outlet satisfy the following formula,                         
                            M
                            <
                            L
                        
                     or the height of the blade along the horizontal direction and the length from the inner end to the outer end of the outlet have certain dimensions and variables that satisfy a formula because both orientations and proportions of size performs the function of discharging air from the outlet equally well. (MPEP 2144.04, Sect IV.A) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al (JP2002022256), hereinafter referred to as Eguchi, in view of Jeong et al (US 2015/0007967).

Regarding claim 14, Eguchi shows elements of the claimed invention as stated above in claim 1 except wherein the housing is installed on a ceiling.
Jeong (US 2015/0007967), an indoor air conditioner, is in the same field of endeavor as Eguchi which is an indoor air conditioner.
Jeong teaches wherein the housing (10, Fig. 3) is installed on a ceiling (¶0046, Line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eguchi to incorporate the teachings of Jeong to provide wherein the housing is installed on a ceiling, which would provide an air conditioner capable of preventing hot or warm air from being concentrated into a specific area to efficiently condition indoor air (¶0014).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                      

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762